department of the treasury internal_revenue_service tege eo examinations mail stop dal commerce st dallas texas rf yf cae we exempt and nt entities owision release number release date legend org organization name xx date address address org address date date taxpayer_identification_number person to contact employee identification_number employee telephone number phone fax last date to file a petition in tax_court july 20xx certified mail - return receipt dear this is a final adverse determination regarding your exempt status under sec_501 of the internal_revenue_code the code our favorable determination_letter to you dated date is hereby revoked and you are no longer exempt under sec_501 of the code effective january 20xx the revocation of your exempt status was made for the following reason s organizations described in sec_501 and exempt under sec_501 must be both organized and operated exclusively for exempt purposes you have failed to produce documents to establish that you are operated exclusively for exempt purposes and that no part of your net_earnings inures to the benefit of private shareholders or individuals you failed to respond to repeated reasonable requests to allow the internal_revenue_service to examine your records regarding your receipts expenditures or activities as required by sec_6001 and sec_6033 of the code and revrul_59_95 1959_1_cb_627 you failed to operate as an organization described under sec_501 of the code you did provide information stating that the activities of your organization are over as such you fail to meet the operational requirements for continued exemption under sec_501 contributions to your organization are no longer deductible under sec_170 after january 20xx you are required to file income_tax returns on form_1120 these returns should be filed with the appropriate service_center for the tax_year ending december 20xx and for all tax years thereafter in accordance with the instructions of the return processing of income_tax returns and assessments of any taxes due will not be delayed should a petition for declaratory_judgment be filed under sec_7428 of the internal_revenue_code if you decide to contest this determination under the declaratory_judgment provisions of sec_7428 of the code a petition to the united_states tax_court the united_states claims_court or the district_court of the united_states for the district of columbia must be filed before the day after the date this determination was mailed to you please contact the clerk of the appropriate court for rules regarding filing petitions for declaratory judgments by referring to the enclosed publication you may write to the united_states tax_court at the following address you also have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely nanette m downing acting director eo examinations enclosures publication sa heres sg tax_exempt_and_government_entities_division org address department of the treasury internal_revenue_service date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice if we issue a determination_letter to you based on technical_advice no letter catalog number 34809f if we do not hear from you within days from the date of this letter we will process your case based on the recommendations shown in the report of examination if you do not protest this proposed determination within days from the date of this letter the irs will consider it to be a failure to exhaust your available administrative remedies sec_7428 of the code provides in part a declaratory_judgment or decree under this section shall not be issued in any proceeding unless the tax_court the claims_court or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted its administrative remedies within the internal_revenue_service we will then issue a final revocation letter we will also notify the appropriate state officials of the revocation in accordance with sec_6104 of the code you have the right to contact the office_of_the_taxpayer_advocate taxpayer_advocate assistance is not a substitute for established irs procedures such as the formal appeals process the taxpayer_advocate cannot reverse a legally correct_tax determination or extend the time fixed by law that you have to file a petition in a united_states court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling you may call toll-free and ask for taxpayer_advocate assistance if you prefer you may contact your local taxpayer_advocate at if you have any questions please call the contact person at the telephone number shown in the heading of this letter the most convenient time to call if we need to contact you if you write please provide a telephone number and thank you for your cooperation sincerely renee b wells acting director eo examinations enclosures publication form 886-a explanation form_6018 consent letter catalog number 34809f foun 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org also known as org 12-31-20xx legend org organization name state state co-2 co-1 a-l ra ' l a xx date address address city city county county companies website website dir-1 dir-2 number number directors issue whether the org also known as org qualifies for exemption under sec_501 of the internal_revenue_code facts the org the eo is an organization recognized under sec_501 and170 b a vi the ruling date is february of 20xx the filing_requirements are the forms and the agent secured a copy of the form_1023 application_for recognition of exemption from the irs determination unit the detailed description of the activities and purpose reads org is involved in the following activities of educating business people with sound christian principles by assisting in the publication and distribution of christian literature teaching ---conduct conferences seminars to more effectively teach biblical business principles on the form_1023 the eo stated that sources of financial support would be contributions and charging fees for seminars the form also states that the organization is not a private_foundation because it will receive a substantial part of its’ support in the form of contributions from publicly supported organizations from governmental units or from the general_public the exempt_purpose as stated on the form_990 for the period ending december 20xx is to establish a website to educate people in the area of business ethics management marketing and financial principles the 20xx form_990 is the first form_990 the eo filed the io filed the form_990 for the period ending december 20xx the exempt_organization requested an extension to file for the period ending december 20xx the extended date to file is november 20xx but the eo did not file the return the form_990 for the period ending december 20xx is not filed the form_990 for 20xx is assigned to the filed for audit the agent subsequently requested controls for the form_990 for the period ending december 20xx and prepared a substitute for return for the period ending december 20xx there is no phone listing for the exempt_organization at the address in city state form 886-acrev department of the treasury - internal_revenue_service page -1- oe sec_86a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended org also known as org 12-31-20xx on october 20xx the agent opened the audit for the form_990 by sending the letter information document and publication to the last known physical address and post office box located in city state the post office returned both letters as undeliverable on november 20xx the agent drove to the physical address on the return the address is for an abandoned factory there is a sign on the property that advertises a web site at org com city county state court records show the property in city is titled to org a state corporation the state of state corporate web site indicates org filed an amendment to the articles of incorporation with the secretary of the state of state to change the corporate name to org the org web site promotes itself as a corporation described under sec_501 and encourages viewers to donate their commercial real_estate to org the web site goes on to explain the financial benefits of donating certain commercial properties to org the web site provides examples of how successful prior donations have been for specific corporations using org’s rim exchange program from the web site org com in order for the exchange to work three criteria must be met - he right buyer the right seller and the right property the program then uses the combination of the three appraisal methods as outlined by the irs in publication of the tax code to determine the fair_market_value of the property - the replacement cost approach the income approach and the market approach once the value is established the seller conveys the title to org and receives the cash from the tax_benefit usually exceeding the cash benefit of selling it at list price lhe catch is that the exchange only carries a tax_benefit to the owner of the property if the company is profitable or expects to be profitable within the next years if the owner of the property is an individual investor the owner must pay a certain amount of income taxes in order to exceed the cash benelit of selling it at list price the second criteria is that it has to be the right property the exchange typically only works on industrial properties of a certain size it does not apply to homes apartments condos ete if the property is downtown a thriving metro area like city state-it probably will not apply however if the property i sec_50 sq ft or higher in a small rural_area or economically sluggish city then it will probably work the third criteria is that it has to be the right buyer or recipient typically a national 501_c_3_organization that focuses on exchange properties the leading organization that understands the program and can give the most value to the property owner's is org this was the same organization that worked with co-1 on the state property form 886-a rev department of the treasury - internal_revenue_service page -2- form 886a _ name of taxpayer department of the treasury - internal_revenue_service explanation of items schedule no or exhibit year period ended org also known as org 12-31-20xx tt’s a win-win solution the property owners win by disposing the property and getting a significant cash benefit without the huge carrying costs incurred while it sits empty on the market the local community wins by helping entrepreneurs create more small_business and jobs the government wins by the creation of more profitable tax paying businesses that use what could easily have been an empty building the site also includes tabs to take the viewer to twelve different pages relating to org under the company profile tab there 1s the following statement we continue to build our endowment for our future school of business and current business education programs n addition our endowment funds other business educational organizations as well as partners with other organizations that help create jobs and start new businesses the agent did not see any other reference to an educational exempt activity as outlined on the form_1023 or the exempt activity described on the form_990 for the period ending december 20xx there is also no indication of any ongoing educational program the corporate address on the org web site is address city state on november 20xx the agent sent a generic email to website asking for one of the officers of the corporation to contact the agent website is a link off of www org com on november the agent received an e-mailed reply from website the reply simply stated yes my name is dir-1 and i am an officer of org how can i help you the agent sent a second email to the above address asking for the corporate address and phone number agent sent letter information_document_request and publication to the city state address setting up an audit appointment for december 20xx in city state on november 20xx the agent received an email reply from website dir-1 advised the agent he could send mail to address city state dir-1 gave a contact number number the agent called the number and left a message to call back the call was answered by a voice mail identifying dir-1 the agent left a voice message requesting contact to the city state address in addition the agent sent a certified letter to city state address the letter on november 20xx the agent sent the letter information_document_request and publication requested contact and advised the exempt_organization of sec_1_6033-1 regarding revocation a receipt of delivery was received on december 20xx for the city state mailing the signature on the receipt is illegible form 886-a rev department of the treasury - internal_revenue_service page -3- oo 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the treasury - internal_revenue_service org also known as org 12-31-20xx on november 20xx the agent received a phone message that dir-1 returned the agent’s phone inquiry no other information was left for the agent on november 20xx the agent received a postal tracer indicating the city address mail was being forwarded to address city state ‘the agent tried to call dir-1 again the message went to voice mail again and the agent left a message stating if dir-1 called back and did not get agent to leave a time when he will answer the phone or give the agent a name and phone number of another officer on november 20xx after no response from officer dir-1 the agent sent a letter to the city state address requesting contact and advised the exempt_organization of sec_1_6033-1 regarding revocation on december 20xx the agent sent idr to the city state and the city state addresses idr explained the agent’s efforts to date the reason for the location of the audit and revocation information in revrul_59_95 no one from the exempt_organization appeared or called at the audit appointment scheduled for december 20xx the exempt_organization lists multiple properties on its’ web site as having been successful transfers the properties are located in various states mostly east of the river two properties are located relatively near the agent’s post of duty one in city state and one in city state the agent contacted the auditor’s office in city state and verified that the property was originally transferred to org t k a the org in september of 20xx on november 20xx that property was then transferred to a non-exempt entity org whose address is address city state zip the deed was signed by the cleo president of the org f k a org dir-1 the certificate of formation for org name dir-1 and dir-2 as managers of the llc the agent called the county recorder’s office in city state the property was donated to the eo by this property was transferred from org aka org to org not an exempt_organization the clerk pulled up the deed in book page and read it the agent on december the agent sent information_document_request to the city state and city state addresses idr demanded an explanation as to why exempt_property was transferred to limited_liability companies ‘record search at the state of state’s corporate records webpage showed one non-profit corporation named org in addition there are company or org property with the name org holding form 886-a rev department of the treasury - internal_revenue_service page -4- seen 886a department of the ‘treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year petiod ended org also known as org 12-31-20xx on january 20xx the agent summoned the state of state to provide copies of ten different certificates of formation in regards to the org properties limited_liability companies a review of the certificates of formation showed that none of the limited_liability companies qualified as an entity described under sec_501 all the certificates of formation name dir-1 and dir-2 as managers of the llc on february 20xx the agent spoke to former corporate office dir-2 dir-2 is no longer a corporate officer_or_employee he indicated the dir-1 would contact the agent the agent completed a form 886-a to propose the sec_4945 penalty on dir-1 the form 886-a was mailed february 20xx with a letter demanding correction under sec_4958 on february 20xx the agent received a voice mail message that dir-1 called dir-1 stated that he wanted to set up a phone conference with the agent himself and his legal counsel the agent then tried to contact the taxpayer several times without success the agent prepared the form_872 and letter the group manager authorized the letter and it was mailed february 20xx on february 20xx dir-1 called and left message requesting a phone conference with agent dir-1 left a new phone number to contact him agent was back in office 03-03-20xx dir-1 had left two new messages he advised the agent that he would sign the form_872 extending the assessment statute for the year ending december 20xx he also expressed his confidence that everything will be fine after the agent looks at the books_and_records agent called dir-1 back and left his pager number in order to facilitate contact on 03-05-xx the agent spoke to dir-1 dir-1 advised the agent that the city state address is an ups office and the suite number is the mail box number at the ups office there is no physical location for the corporation dir-1 stated that he was currently the only employee of the corporation all of the other employees are laid off he is working out of his house and looking for a new job the records for the year ending december 20xx are in storage he stated that he was not aware that the transfers of the charitable assets over to the limited_liability companies would create a problem he relied on the advice of an in-house attorney dir-1 stated that he received no personal benefit related to the transfer he made the transfers to protect the individual assets in addition there is a potential environmental issues on some of the properties and he wanted limit any potential legal issues by placing the properties in the limited_liability companies the agent demanded correction dir-1 stated that he would immediately correct the problem the agent requested a copy of the form_990 for the period ending december 20xx dir-1 stated that remembered signing that return he has a copy and he would mail the copy to the agent form 886-a rev department of the treasury - internal_revenue_service page -5- frese 886a department of the treasury - internal_revenue_service name of taxpayer explanation of items schedule no or exhibit year period ended org also known as org 12-31-20xx the agent issued information_document_request demanding records of disbursements loan agreements appraisals for property on the return for the period ending december 20xx and proof of correction in response to information_document_request dir-1 sent a cd that contained part of the records demanded on the information document requests on 04-17-xx the agent sent information_document_request itemizing what was on the cd and asking questions concerning the exempt organization’s current activity on 04-20-20xx dir-1 called to update agent dir-1 stated that the agent did not understand the situation at the exempt_organization there are no companies waiting to donate any more properties the activities of org are over due to the tightening loan market he cannot borrow any more money to use as operating capital the lenders are foreclosing on some of the properties when and if the foreclosed properties go to sale he does not expect the sale amounts to pay the loans in full he is working with a 501_c_3_organization ra-1 at co-2 which will take over the unencumbered properties on 04-24-20xx the agent called and received dir-1’s voice mail the agent left a message asking if dir-1 could get all of the corporate records in one spot so the agent could look at them on 05-08-20xx dir-1 called back and advised the agent that all the paper records of corporation have either been tossed or lost he stated that he had the records on a hard drive the agent requested the hard drive the transfer of the commercial property to the other c c organization has not gone through but is expected to be finalized on 06-02-20xx dir-1 stated that he wants to terminate the exempt_organization the agent prepared and mailed idr notifying the organization that the years ending december 20xx and december 20xx are open for audit the agent included three issue-focused items on the information_document_request for 20xx and 20xx and again requested the disbursement journal for the year ending december 20xx the exempt_organization has not supplied any additional information the agent received one last voice mail asking for information in regards to the agent closing the exempt_organization through revocation the reported donation value and number of properties donated to the exempt_organization are year 20xx 20xx 20xx 20xx amount number of properties dollar_figuredollar_figure dollar_figure dollar_figures ss form 886-acrev department of the treasury - internal_revenue_service page -6- roo 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org also known as org schedule no or exhibit year period ended 12-31-20xx total dollar_figuredollar_figure the eo reflected property donations as contributions on the form_990 for 20xx and as direct public support on the forms for 20xx and 20xx the returns do not reflect any cash contributions or cash from public support results of the rental_activity are as follows amount of donated year real_property amount of rental income rental expenses net rental income 20xx 20xx 20xx dollar_figure dollar_figure dollar_figure commercial property maintenance expense and program services expenditure as a percentage of total revenue amount recorded of as donated property total net _ revenue cost of maintenance revenue year 20xx_ 20xx 20xx dollar_figure dollar_figure dollar_figure - maintenance as a percentage of ne program servi percentage of total reven amount spent program service as a law better business bureau of washington d c v u s u s an organization to fall within exemption from taxation under the social_security act in favor of educational institutions must be devoted to educational_purposes exclusively and the presence of a single noneducational purpose if substantial in nature will destroy the exemption regardless of number or importance of truly educational_purposes u s c a sec_3121 social_security act sec_811 u s c a sec_1011 form 886-avrev department of the treasury - internal_revenue_service page -7- form 886a name of taxpayer schedule no or exhibit year period ended department of the treasury - internal_revenue_service explanation of items org also known as org 12-31-20xn ‘ sec_1_501_c_3_-1 provides that an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities that accomplish one or more of the exempt purposes specified in sec_501 if'an organization fatls to comply with any of these requirements it will fail the operational_test and lose its sec_501 exemption 505_f2d_1068 6th cir sec_6001 provides that every person liable for any_tax imposed by the irc or for the collection thereof shall keep adequate_records as the secretary_of_the_treasury or_his_delegate may from time to time prescribe irc dollar_figure a provides except as provided in sec_6033 every organization exempt from tax under sec_501 shall file an annual return stating specifically the items of gross_income receipts and disbursements and such other information for the purposes of carrying out the internal revenue laws as the secretary may by forms or regulations prescribe and keep such records render under oath such statements make such other returns and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 in conjunction with sec_1_6001-1 provides that every organization exempt from tax under sec_501 and subject_to the tax imposed by sec_511 on its unrelated_business_income must keep such permanent books or accounts or records including inventories as are sufficient to establish the amount of gross_income deduction credits or other matters required to be shown by such person in any return of such tax such organization shall also keep such books_and_records as are required to substantiate the information required by sec_6033 ‘ sec_1_6001-1 states that the books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained as long as the contents thereof may be material in the administration of any internal revenue law sec_1_6033-1 provides that every organization which has established its right to exemption from tax whether or not it is required to file an annual return of information shall submit such additional information as may be required by the district_director for the purpose of enabling him to inquire further into its exempt status and to administer the provisions of subchapter_f sec_501 and the following chapter of the code and sec_6033 rey rul 1959_1_cb_627 concerns an exempt_organization that was requested to produce a financial statement and statement of its operations for a certain year however its records were so incomplete that the organization was unable to furnish such statements the form 886-a rev department of the treasury - internal_revenue_service page -8- schedule no or exhibit year period ended hes 886a department of the treasury - internal_revenue_service explanation of items name of taxpayer org also known as org 12-31-20xx service held that the failure or inability to file the required information_return or otherwise to comply with the provisions of sec_6033 and the regulations which implement it may result in the termination of the exempt status of an organization previously held exempt on the grounds that the organization has not established that it is observing the conditions required for the continuation of exempt status in accordance with the above cited provisions of the code and regulations under sec_6001 and sec_6033 organizations recognized as exempt from federal_income_tax must meet certain reporting requirements these requirements relate to the filing of a complete and accurate annual information and other required federal tax forms and the retention of records sufficient to determine whether such entity 1s operated for the purposes for which it was granted tax-exempt status and to determine its ability for any unrelated_business_income_tax government’s position the org a k a org does not qualify for exemption under sec_501 because the activities are not exclusively educational the primary activity of the organization from it’s inception in the year 20xx was the promotion of acquisition of and management of donated commercial property currently the mortgaged properties are in foreclosure there is no other source of donations to the exempt_organization the two streams of cash coming into the organization were from loan proceeds and rental income rental expenses exceeded rental income on all three returns presented by the organization loan proceeds were used to pay current operating_expenses and rental expenses in excess of rental income the eo spent less than one percent of the net revenue for program services the future financial existence of the organization depended on new loan proceeds to cover past loan obligations when requesting exemption org advised the internal_revenue_service that its’ exempt_function was educational and the sources of financial support would come from contributions and fees for seminars soliciting contributions of abandon commercial real_estate and raising operating capital through renting the abandon commercial real_estate is not an activity described under internal_revenue_code sec_501 the promotion of the program accepting the donated property then managing the donated properties became the exclusive activity of the exempt_organization the organization financed this activity by mortgaging the donated properties and using the loan proceeds as operating capital no other sources of donations were developed the exempt_organization could no longer meet past loan obligations or current operating_expenses when it could no longer borrow funds the secured lenders seized control of the mortgaged properties the exempt_organization can no longer maintain the abandoned commercial nor pursue its’ form 886-a rev department of the treasury - internal_revenue_service page -9- kone 886a name of taxpayer schedule no or exhibit year period ended explanation of items department of the ‘treasury - internal_revenue_service org also known as org 12-31-20xx exempt_purpose the last officer of the exempt_corporation dir-1 does not have the wherewithal to properly terminate the organization org should file the form_1120 u s_corporation income_tax return for the years ending december 20xx and forward taxpayer’s position dir-1 expressed his desire to properly terminate the organization to date he has not been able to successfully accomplish this he has also expressed interest in having the government revoke the organization conclusion internal_revenue_code c a k a org has failed to operate as organization described under dollar_figure sec_6001 and sec_6033 to be recognized as exempt from federal_income_tax under sec_501 accordingly the organization's exempt status is revoked effective january 20xx a k a org has failed to meet the reporting requirements under irc form_1120 returns are required to be filed for the tax periods beginning january 20xx and thereafter form 886-a rev department of the treasury - internal_revenue_service page -10-
